Citation Nr: 1707990	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  12-30 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for arthritis, to include as due to fibromyalgia or due to undiagnosed illness.

2. Entitlement to service connection for a bilateral knee disability, to include as due to fibromyalgia or due to undiagnosed illness. 

3. Entitlement to service connection for a bilateral ankle disability, to include as due to fibromyalgia or due to undiagnosed illness.

4. Entitlement to service connection for a bilateral foot disability, to include as due to fibromyalgia or due to undiagnosed illness.

5. Entitlement to service connection for a gastrointestinal disability, to include as due to an undiagnosed illness.

6. Entitlement to service connection for Parkinson's-like tremors, to include as due to fibromyalgia or due to undiagnosed illness.

7. Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to fibromyalgia or due to undiagnosed illness.

8. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include due as to fibromyalgia or due to undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and a witness


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefits sought on appeal.  Jurisdiction of the Veteran's claims file was subsequent transferred to the St. Paul, Minnesota RO. 

By an April 2016 rating decision, service connection was granted by the Appeals Management Center for fibromyalgia.

In November 2014, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file. 

This matter was remanded by the Board in March 2015.  As an additional VA examination was scheduled, remand instructions are complete.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has an arthritis disability that is etiologically related to a disease, injury, or event which occurred in service, a manifestation of an undiagnosed illness, and/or caused or aggravated by service-connected fibromyalgia.

2.  The preponderance of the evidence is against finding that the Veteran has a bilateral knee disability that is etiologically related to a disease, injury, or event which occurred in service, a manifestation of an undiagnosed illness, and/or caused or aggravated by service-connected fibromyalgia.

3.  The preponderance of the evidence is against finding that the Veteran has a bilateral ankle disability that is etiologically related to a disease, injury, or event which occurred in service, a manifestation of an undiagnosed illness, and/or caused or aggravated by service-connected fibromyalgia.

4.  The preponderance of the evidence is against finding that the Veteran has a bilateral foot disability that is etiologically related to a disease, injury, or event which occurred in service, a manifestation of an undiagnosed illness, and/or caused or aggravated by service-connected fibromyalgia.

5.  The preponderance of the evidence is against finding that the Veteran has a gastrointestinal disability that is etiologically related to a disease, injury, or event which occurred in service, a manifestation of an undiagnosed illness, and/or caused or aggravated by service-connected fibromyalgia.

6.  The preponderance of the evidence is against finding that the Veteran has a Parkinson's-like tremors disability that is etiologically related to a disease, injury, or event which occurred in service, a manifestation of an undiagnosed illness, and/or caused or aggravated by service-connected fibromyalgia.

7.  The preponderance of the evidence is against finding that the Veteran has a peripheral neuropathy of the bilateral upper extremities disability that is etiologically related to a disease, injury, or event which occurred in service, a manifestation of an undiagnosed illness, and/or caused or aggravated by service-connected fibromyalgia.

8.  The preponderance of the evidence is against finding that the Veteran has a peripheral neuropathy of the bilateral lower extremities disability that is etiologically related to a disease, injury, or event which occurred in service, a manifestation of an undiagnosed illness, and/or caused or aggravated by service-connected fibromyalgia.


CONCLUSIONS OF LAW

1.  Service connection for arthritis is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.317 (2016).

2.  Service connection for a bilateral knee disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.317 (2016).

3.  Service connection for a bilateral ankle disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.317 (2016).

4.  Service connection for a bilateral foot disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.317 (2016).

5.  Service connection for a gastrointestinal disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.317 (2016).

6.  Service connection for Parkinson's-like tremors is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.317 (2016).

7.  Service connection for peripheral neuropathy of the bilateral upper extremities is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.317 (2016).

8.  Service connection for peripheral neuropathy of the bilateral lower extremities is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a May 2011 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  The agency of original jurisdiction (AOJ) obtained medical opinions through the Acceptable Clinical Evidence (ACE) program which involves obtaining opinions without an in-person examination.  Acknowledging that this did not fully comply with the Board's remand instructions, the AOJ scheduled physical examinations.  Unfortunately, the Veteran did not appear.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Service connection also may be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).



Legal Criteria for Persian Gulf War Service

The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, so service connection may also be established under 38 C.F.R. § 3.317.  Under this section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi-symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2021.  See 81 Fed. Reg. 71,382 (October 17, 2016) (extending the delimiting date). 

For purposes of 38 C.F.R. § 3.317 a qualifying chronic disability is either: (1) an undiagnosed illness or (2) a medically unexplained chronic multi symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.

Again, an undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

Gastrointestinal Disability

The Veteran contends that he has a gastrointestinal disability related to his military service, specifically related to his service in Southwest Asia. 

In August 2008 and February 2009 post-deployment health assessments, the Veteran reported that he experienced diarrhea; vomiting; and frequent indigestion/heartburn.  In August 2009, he denied any gastrointestinal problems. 

During the Veteran's January 2012 VA examination, the Veteran reported poor appetite, 15-pound weight loss, occasional vomiting, intermittent nausea, abdominal pain-all worse with stress, dairy, and spicy foods.  He did not undergo any treatment for these symptoms.  The examiner provided no opinion because although he has symptoms there was no clinical evidence of a diagnosable disease or pathology.  The examiner noted that gastroenteritis is a self-limiting condition. 

The Veteran was afforded a Gulf War Examination in October 2012, during which no abdominal/gastrointestinal problems were found.  The Veteran denied any gastrointestinal signs or symptoms.  However, VA treatment records show complaints of dyspepsia, and constipation based due to narcotic use. 

Although gastroenteritis is a self-limiting condition as described by the January 2012 examiner, the Board in the March 2015 remand found evidence that the Veteran has gastrointestinal complaints that he believes may be related to service, to include as due to an undiagnosed illness.  

In response to the Board's March 2015 remand, VA examinations were scheduled in July 2015 and April 2016 to determine the nature and etiology of the Veteran's claimed gastrointestinal condition, to include its link to undiagnosed illness and fibromyalgia.  However, the July 2015 examinations were conducted without examination of the Veteran and include no etiology opinions, and the Veteran failed to report to the April 2016 examinations without good cause.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.

Without a competent medical opinion linking the Veteran's claimed gastrointestinal disability with service or service-connected fibromyalgia, service connection cannot be granted.  To the extent that the Veteran has claimed that his gastrointestinal symptoms are a manifestation of an undiagnosed illness, the Board notes that the complaints noted in his treatment records have generally been attributed to specific underlying pathology.  

The Board has fully considered the Veteran's lay statements that he has suffered gastrointestinal problems during Persian Gulf service which continue to present.  The Board notes that while the Veteran is competent to relay his experience, lay people are generally not competent to diagnose illnesses or establish a causal connection.  The Veteran has not been shown to be competent, by experience or training, to provide medical conclusions, especially as to complex medical diagnoses and opinions of etiology.  As such, the Board cannot use the Veteran's statements to establish the medical nexus required to establish service connection or to establish that they are a manifestation of an undiagnosed illness.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for service connection of a gastrointestinal disability, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.

Joints, Neuropathy, Tremors

The Veteran complains of joint pain and numbness/tingling in his extremities, but the examinations of record are unclear as to whether any arthritis, bilateral knee, bilateral ankle, bilateral foot, Parkinson's-like tremors, and peripheral neuropathy of the upper and lower extremities are related to his service or due to fibromyalgia or undiagnosed illness. 

VA examinations were scheduled in July 2015 and April 2016 to determine the nature and etiology of the Veteran's claimed arthritis, joint problems (feet, knees, and ankles), peripheral neuropathy, and tremors, to include any link to undiagnosed illness and fibromyalgia.  However, the July 2015 examinations were conducted without examination of the Veteran and include no etiology opinions, and the Veteran failed to report to the April 2016 examinations without good cause.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.

Without a competent medical opinion linking the Veteran's claimed disabilities to service or service-connected fibromyalgia, or determining the degree to which any of his complaints may not be attributable to a known clinical diagnosis, service connection cannot be granted.

The Board has fully considered the Veteran's lay statements that he has suffered joint pain and numbness/tingling in his extremities during Persian Gulf service which continue to present.  The Board notes that while the Veteran is competent to relay his experience, lay people are generally not competent to diagnose illnesses or establish a causal connection.  The Veteran has not been shown to be competent, by experience or training, to provide medical conclusions, especially as to complex medical diagnoses and opinions of etiology.  As such, the Board cannot use the Veteran's statements to establish the medical nexus required to establish service connection or to establish that his complaints cannot be attributable to a known clinical diagnosis so as to warrant presumptive service connection.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claims for service connection of arthritis, bilateral knee disability, bilateral foot disability, bilateral ankle disability, Parkinson's-like tremors, and peripheral neuropathy of the bilateral upper and bilateral lower extremities, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeals must therefore be denied.



ORDER

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for a bilateral knee disability is denied. 

Entitlement to service connection for a bilateral ankle disability is denied.

Entitlement to service connection for a bilateral foot disability is denied.

Entitlement to service connection for a gastrointestinal disability is denied.

Entitlement to service connection for Parkinson's-like tremors is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


